          Case 1:20-cr-00160-MKV Document 281 Filed 10/29/20 Page 1 of 5

                                                                                       USDC SDNY
                                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                          DOC #:
                                                                                       DATE FILED: 10/29/2020
    UNITED STATES OF AMERICA,
                                                                               1:20-cr-160 (MKV)
                           -against-
                                                                            ORDER DENYING
    SETH FISHMAN, et al.
                                                                           MOTION TO TRAVEL
                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         Defendant Seth Fishman moves to modify his bail conditions to permit him to travel to

the United Arab Emirates (“UAE”). See ECF No. 273 [“Fishman Motion”]. This is Fishman’s

second request for this relief. After his arrest, but before the Indictment was issued in this case,

Fishman made an identical application which was denied by Magistrate Judge Katharine H.

Parker. See ECF No. 9, USA v. Seth Fishman, Case No. 19 Mag. 10210 (Dec. 10, 2019) (the

“Initial Request Order”). The Government again opposes Fishman’s latest request. See ECF No.

276 [“Government Opposition”]. 1 Fishman also submitted a Reply. See ECF No. 279. For

substantially the same reasons as set forth in Magistrate Judge Parker’s Initial Request Order,

Fishman’s Motion is denied.

         When considering an application to modify a Defendant’s bail conditions, the Court is

guided by the factors discussed in 18 U.S.C. § 3142(g). Specifically, the Court must consider the

nature and circumstances of the offenses charged, the weight of the evidence against the

Defendant, the Defendant’s personal characteristics and criminal history, and the nature of the

danger to the community posed by modification. See 18 U.S.C. § 3142. The Court must impose



1
  The Government’s Opposition to the Fishman Motion originally was filed in redacted form because it contained
details of a sealed proceeding in the United States District Court for the Southern District of Florida (the “Florida
Action”). On October 27, 2020, Magistrate Judge Dave Lee Brannon of that District ordered the filings in the
Florida Action unsealed. The Government subsequently filed an unredacted copy of its Opposition and the filings in
the Florida Action on the docket in this case. See ECF No. 278.
         Case 1:20-cr-00160-MKV Document 281 Filed 10/29/20 Page 2 of 5




conditions that “will reasonably assure the appearance of the [Defendant at trial] as required and

the safety of any other person and the community.” Id.

       It is worth noting at the outset that Fishman’s existing bail conditions were negotiated

and agreed to by him and were accepted by the Court at his initial presentment in this District.

See Initial Request Order at 2. They were determined to be the least restrictive conditions that

would ensure Fishman’s return to Court given that he was a flight risk. Id. at 5. By his motion,

Fishman now once again seeks modification to permit travel to the very place that the agreed

travel restrictions were meant to prohibit. Id. In support of his application, Fishman has

consented to confessions of judgment against his real property and has secured an additional

confession of judgment from his father against property he owns. See Fishman Motion at 2-3.

In addition, Fishman has signed a purported “irrevocable” waiver of extradition and agrees to

travel with a security guard/chaperone to monitor his behavior. See Fishman Motion at 2-3.

       As the Government notes and Magistrate Judge Parker ruled, waivers of extradition like

the one Fishman has signed largely are meaningless, especially as applied against a country with

which the United States has no operative extradition treaty, like the UAE. See Initial Request

Order at 10-13. Moreover, there is nothing to prevent Fishman from withdrawing that waiver,

despite his claiming it is “irrevocable.” See, e.g., United States v. Kouchekzadeh, 2008 WL

1902434, at *3 (W.D.N.Y. Apr. 28, 2008) (“[A] waiver of extradition is not valid until an

extradition request is actually pending . . . . Before that, it is subject to withdrawal. Since an

extradition request will not be made until the defendant refuses to appear, his offer to waive

extradition at this time is of little value.”). Fishman’s extensive connections to the UAE

government through his business role, see Government Opposition at 7-8, which he does not

dispute, increases the likelihood that, in the event an extradition request were made, that country

would refuse to produce Fishman for prosecution. As a result, the Court declines to grant

                                                   2
         Case 1:20-cr-00160-MKV Document 281 Filed 10/29/20 Page 3 of 5




Fishman’s motion for permission to travel to the UAE because it materially would increase the

risk that Fishman would not appear for trial.

       Acknowledging these risks, Fishman has also suggested that he would travel with a

chaperone, who would also ensure his return to the United States. See Fishman Motion at 3-4.

Fishman has seemingly chosen the identity of this chaperone without input from the Government

or the Court, and, as far as the Court can tell, Fishman will be paying the chaperone for his time

and expenses in accompanying him. In light of Fishman’s unilateral decision to choose and

employ such a person, it provides the Court no additional assurance that Fishman will return to

the Unites States.

       Fishman has also signed a statement purporting to consent to his chaperone’s use of

“reasonable force” to secure him, if he attempts to flee, and to his being surrendered to foreign

law enforcement authorities. See ECF No. 279, Ex. A. Fishman cites United States v. Dreier,

596 F. Supp. 2d 831 (S.D.N.Y. 2009), for the proposition that such consents are sufficient

reassurance of the chaperone’s ability to ensure a defendant returns here. Dreier, however,

provides no support in this case. There, the Defendant was placed under 24/7 house arrest in

New York City, within the jurisdiction of the Court. Id. at 834-35. Armed security was placed

outside his apartment to ensure that the Defendant did not attempt to flee the country. Id.

Fishman here proposes the opposite, that he be accompanied by security once he has already left

the United States and once there is no other guaranteed legal means to secure his return. Once he

has left this District, the Court will be unable to monitor or direct the chaperone’s behavior.

Moreover, Fishman has not explained how or whether the consent to the use of force he provides

would be a valid defense to any action or prosecution in the UAE if the chaperone were required

to apprehend him there. Without that assurance, the Court will not endorse sending a private



                                                  3
           Case 1:20-cr-00160-MKV Document 281 Filed 10/29/20 Page 4 of 5




citizen potentially to be prosecuted in another country without a valid defense, especially to a

country with whose government Fishman has such an apparently close connection.

          In addition to the risk of flight, the Government has persuasively argued that permitting

Fishman leave to travel to the UAE presents a danger to the community and risk of continuation

of the crimes alleged in the Indictment. The evidence of Fishman’s criminal activity is extensive

and implicates individuals and organizations that Fishman works with in the UAE. See

Government Opposition at 6-7. Notably, Fishman’s alleged UAE employer moved in the United

States District Court for the Southern District of Florida to take possession of performance-

enhancing drugs seized by the Government during searches of Fishman’s property in connection

with the investigation of this case. See ECF No. 278 (filings in Florida Action). This at least

suggests that Fishman’s alleged criminal activity potentially is intertwined with the work he

seeks to travel to the UAE in order to perform. The Court finds that modifying Fishman’s

existing bail conditions to permit him to travel to the UAE would increase the risk of harm to the

public.

          Finally, the Court is not persuaded that increasing the amount of property pledged to the

Government will do anything to prevent flight or danger to the community in light of the nature

and circumstances of the charges against him, the weight of the evidence proffered against him

by the Government, and the application by Fishman’s alleged UAE employer in the Southern

District of Florida for release of the very evidence seized in this case. In short, the Court agrees

with Magistrate Judge Parker’s conclusions on Fishman’s first application. Given his available

resources and connections overseas, Magistrate Judge Parker concluded—and the Court

agrees—that Fishman is a flight risk. Fishman’s current bail conditions, including the surrender

of his travel documents and limitations on travel, were imposed as the least restrictive conditions

necessary to ensure his appearance at trial. The modifications he seeks also raise concern about

                                                   4
         Case 1:20-cr-00160-MKV Document 281 Filed 10/29/20 Page 5 of 5




potential danger to the community by reason of continuation of the crimes with which he is

charged. The additional arguments Fishman now makes do not warrant modification of his bail

conditions as they do nothing to reassure the Court that his return from the UAE would be likely

and that allowing him to travel to the UAE does not present a risk of danger to the community.

As a result, Fishman’s Motion for modification of his bail conditions is DENIED. The Clerk

respectfully is requested to close the Motion at ECF No. 273.



SO ORDERED.


                                                    _________________________________
Date: October 28, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                        United States District Judge




                                                5
